     Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 1 of 6




 1
      JOHN A. YANCHUNIS (pro hac vice)         Clayeo C. Arnold, SBN 65070
 2
      jyanchunis@forthepeople.com              carnold@justice4you.com
 3    RYAN J. McGEE (pro hac vice)             Joshua H. Watson, SBN 238058
      rmcgee@forthepeople.com                  jwatson@justice4you.com
 4    MORGAN & MORGAN                          CLAYEO C. ARNOLD
      COMPLEX LITIGATION GROUP                 A PROFESSIONAL LAW
 5    201 N. Franklin Street, 7th Floor        CORPORATION
 6    Tampa, Florida 33602                     865 Howe Avenue
      Telephone: (813) 223-5505                Sacramento, California 95825
 7    Facsimile: (813) 223-5402                Telephone: (916) 777-7777
                                               Facsimile: (916) 924-1829
 8

 9

10    FRANKLIN D. AZAR (pro hac vice)
      azarf@fdazar.com
11    MARGEAUX R. AZAR (pro hac vice)
      azarm@fdazar.com
12    FRANKLIN D. AZAR & ASSOCIATES, P.C.
      14426 East Evans Avenue
13    Aurora, Colorado 80014
14    Telephone:    (303) 757-3300
      Facsimile:    (720) 213-5131
15
      Appointed Class Counsel
16

17

18                          UNITED STATES DISTRICT COURT

19                       NORTHERN DISTRICT OF CALIFORNIA

20                                SAN JOSE DIVISION

21 IN RE GOOGLE PLUS PROFILE              )   No. 5:18-CV-06164 (VKD)
   LITIGATION                             )
22                                            MOTION TO APPROVE SETTLEMENT
                                          )   WITH OBJECTOR
                                          )
23                                        )   Date:
24                                        )   Time:
                                          )   Courtroom:
25                                        )   Judge:       Hon. Edward J. Davila
                                          )
26                                        )
                                          )
27

28
      Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 2 of 6




                                              INTRODUCTION
 1

 2             Pursuant to Federal Rule of Civil Procedure 23(e)(5)(B)(ii), Plaintiffs, individually and on

 3 behalf of all others similarly situated, by and through their undersigned counsel (“Plaintiffs”),

 4 move for approval of an agreement of settlement reached between Plaintiffs and pro se Objector-

 5
     Appellant Steven Davis (“Davis”) (together, the “Parties”), entered into on May 1, 2021.
 6
     Previously, the Court issued an indicative ruling and indication of approval of settlement between
 7
     the Parties (the “Indicative Ruling”) (Doc. No. 119). With the benefit of the Court’s Indicative
 8
     Ruling, the Parties formally executed their previously negotiated settlement, which was negotiated
 9

10 at arm’s length and facilitated by a mediator with the Ninth Circuit mediation program. On May

11 3, 2021, Mr. Davis filed his Stipulated Motion to Remand Case, Steven Davis, et al v. Google,

12 Inc., et al, No. 21-15365 (9th Cir. May 3, 2021). The Parties now wish to bring finality to this

13
     matter.
14
                                         FACTUAL BACKGROUND
15
               On January 25, 2021, the Court granted final approval of the settlement between Plaintiffs
16

17 and Defendant, Google, Inc. (“Google”), Plaintiffs’ Motion for Attorneys’ Fees, Costs, and

18 Expenses and Service Awards, and entered final judgment. (Doc. Nos. 110, 111). This brought
19 finality to litigation initiated in October of 2018 related to two alleged data leaks on Google’s

20 former social media platform. (see generally, Doc. No. 26). Mr. Davis timely filed his objections

21
     to the settlement reached between Plaintiffs and Google, as well as Plaintiffs’ Motion for
22
     Attorneys’ Fees, Costs, and Expenses and Service Awards, (Doc. Nos. 75, 91), and filed his Notice
23
     of Appeal, dated February 17, 2021. (Doc. No. 114).
24

25             Following Mr. Davis’ Notice of Appeal, the Parties engaged in mediation which was

26 facilitated with the assistance of Ninth Circuit Mediator Kay Suk. (Doc. No. 118). At all times, the
27 negotiations were arm’s length and not the product of coercion or inducement. (Doc. No. 118).

28
                                          MOTION TO APPROVE SETTLEMENT WITH OBJECTOR
                                                                    No. 5:18-cv-06164-EJD
      Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 3 of 6




     The proposed resolution included the following: 1) writing a letter to the Northern District of
 1

 2 California’s Local Rules committee proposing certain modifications to the class action settlement

 3 guidelines; 2) adjusting the attorneys’ fees award based on time spent on the mediation and

 4 settlement, remitting $100,000.00 of the $1,875,000.00 fee award to the Settlement Class; and 3)

 5
     pay Mr. Davis’ $800.00 costs on appeal. (Doc. No. 118). After the Parties reached a proposed
 6
     resolution of Mr. Davis’ appeal, an indicative ruling was sought, (Doc. No. 118), and the Court
 7
     entered its Indicative Ruling on April 23, 2021. (Doc. No. 119). The Parties then executed their
 8
     Settlement Agreement, which is attached hereto as Exhibit A (the “Objector Settlement
 9

10 Agreement”), and Mr. Davis filed his Stipulated Motion to Remand on May 3, 2021. On May 7,

11 2021, the Ninth Circuit Court of Appeals remanded this matter to this Court. (Doc. No. 122).

12                                           ARGUMENT
13
            Rule 23(e)(5) permits class members to object to proposed class action settlements and
14
     requires court approval of any payment in connection with “forgoing, dismissing, or abandoning
15
     an appeal from a judgment approving” a settlement. Fed. R. Civ. P. 23(e)(5)(A)-(B)(ii). If the
16

17 parties do not obtain such approval “before an appeal has been docketed in the court of appeals,

18 the procedure of Rule 62.1 applies while the appeal remains pending.” Fed. R. Civ. P. 23(e)(5)(C).
19 Rule 62.1 permits the court to make an indicative ruling when the court lacks authority to grant a

20 motion because an appeal has been taken. Fed. R. Civ. P. 62.1(a)(3). After an indicative ruling,

21
     and upon remand to the Court pursuant to a motion, the Court may review and approve such a
22
     settlement. Fed. R. Civ. P. 23(e)(5)(B)(ii). The Court has now been vested with jurisdiction to
23
     review the Objector Settlement Agreement, and the Parties seek approval thereof.
24

25          The Objector Settlement Agreement was reached through arm’s length negotiations

26 between Plaintiffs’ and Mr. Davis as a result of a mediation conducted by Ninth Circuit Mediator
27 Kay Suk, and was not the product of coercion or inducement. Plaintiffs continue to maintain that

28
                                      MOTION TO APPROVE SETTLEMENT WITH OBJECTOR
                                                                No. 5:18-cv-06164-EJD
      Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 4 of 6




     the appeal lacks merit and Mr. Davis continues to maintain that his appeal was taken in good faith.
 1

 2 Under the aforementioned agreement, Plaintiffs through Class Counsel have agreed to do the

 3 following:

 4              1. Write a letter to the Northern District of California’s Local Rules Committee
                   proposing certain modifications to the class action settlement guidelines;
 5

 6              2. Remit $100,000.00 of the attorneys’ fees award instead of $130,000.00 to the Class
                   based on time spent on the mediation and settlement; and
 7
                3. Pay Objector-Appellant $800 to cover his costs on appeal.
 8
            The Objector Settlement Agreement is in the best interests of the Settlement Class. The
 9

10 Objector Settlement Agreement allows the appeal to be expeditiously resolved, thereby making

11 the Class Settlement final and expediting payment to the Settlement Class. The Settlement Class

12 receives an additional $100,000 for distribution to the class members. Mr. Davis, on the other

13
     hand, does not personally benefit from the Settlement other than to be reimbursed by Settlement
14
     Class Counsel for his modest out-of-pocket expenses in filing the appeal; Mr. Davis believes that
15
     drawing the Local Rules Committee’s attention to the issues raised in this case will be a more
16

17 effective and less costly way to reduce the chance that similar concerns will arise in future class

18 actions.
19                                           CONCLUSION
20          Based on the foregoing, Plaintiffs and Mr. Davis respectfully request that the Court approve
21
     their agreement.
22

23 Dated: May 10, 2021                                     /s/ John A. Yanchunis
                                                           JOHN A. YANCHUNIS (pro hac vice)
24                                                         jyanchunis@forthepeople.com
                                                           RYAN J. McGEE (pro hac vice)
25                                                         rmcgee@forthepeople.com
26                                                         MORGAN & MORGAN
                                                           COMPLEX LITIGATION GROUP
27                                                         201 N. Franklin Street, 7th Floor
                                                           Tampa, Florida 33602
28
                                       MOTION TO APPROVE SETTLEMENT WITH OBJECTOR
                                                                 No. 5:18-cv-06164-EJD
     Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 5 of 6




                                             Telephone:    (813) 223-5505
 1                                           Facsimile:    (813) 223-5402
 2
                                             Clayeo C. Arnold, SBN 65070
 3                                           carnold@justice4you.com
                                             Joshua H. Watson, SBN 238058
 4                                           jwatson@justice4you.com
                                             CLAYEO C. ARNOLD
 5
                                             A PROFESSIONAL LAW
 6                                           CORPORATION
                                             865 Howe Avenue
 7                                           Sacramento, California 95825
                                             Telephone: (916) 777-7777
 8                                           Facsimile: (916) 924-1829
 9
                                             FRANKLIN D. AZAR (pro hac vice)
10                                           azarf@fdazar.com
                                             MARGEAUX R. AZAR (pro hac vice)
11                                           azarm@fdazar.com
                                             FRANKLIN D. AZAR & ASSOCIATES,
12                                           P.C.
                                             14426 East Evans Avenue
13
                                             Aurora, Colorado 80014
14                                           Telephone:    (303) 757-3300
                                             Facsimile:    (720) 213-5131
15
                                             Appointed Class Counsel
16

17                                           /s/ Steven Davis
                                             Steven Davis
18                                           stevendavis@yahoo.com
                                             734 Syracuse Ave., Apt. 2N
19                                           University City, MO 63130
                                             Telephone: (913) 683-3719
20                                           Facsimile: (913) 273-0100

21                                           Objector-Appellant, Pro Se

22

23

24

25

26
27

28
                              MOTION TO APPROVE SETTLEMENT WITH OBJECTOR
                                                        No. 5:18-cv-06164-EJD
      Case 5:18-cv-06164-EJD Document 123 Filed 05/10/21 Page 6 of 6




                                   SIGNATURE ATTESTATION
 1
            I am the ECF User whose identification and password are being used to file this Joint
 2
     Motion to Approve Settlement with Objector.
 3
            Executed on May 10, 2021.
 4                                                 /s/ John A. Yanchunis
 5                                                 John A. Yanchunis

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                     MOTION TO APPROVE SETTLEMENT WITH OBJECTOR
                                                               No. 5:18-cv-06164-EJD
